DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 May 2022. 
Claims 1-5, 8-15 and 18-21 are pending for examination. Claims 6-7 and 16-17 were cancelled. Claim 21 is newly added.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8-15 and 18-21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 11 and 20 (line# refers to claim 1):
Lines 22-23 and 24-25, it recites “pairs of successive workloads” in lines 22-23 and “two successive historical workloads” in lines 24-25, it is not clearly indicated the difference between “successive workloads” and “successive historical workloads” (i.e., both “pairs of successive workloads” and the “two successive historical workloads” are belong to the same “multiple historical workloads”. Thus, it uncertain whether the “two successive historical workloads” are one of the “pairs of successive workloads” or just any successive workloads since they are all belong to the same historical workloads). For examining purpose, examiner will interpret the two successive historical workloads as any workloads belong to the historical workloads (i.e., within/not within the pairs of successive workloads). 

As per claim 21:
In line 4, it recites the phrase “configuration information of the respective jobs”. However, prior to this phrase at claim 20, line 7, it recites “configuration information of the respective jobs”. Thus, it is unclear whether the second recitation of “configuration information of the respective jobs” is the same or different from the first recitation of “configuration information of the respective jobs”. If they are the same, the or said should be used.

As per claims 2-5, 8-10, 12-15 and 18-19:
They are method and device claims that depend on claims 1 and 11 respectively above. Therefore, they have same deficiencies as claims 1 and 11 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US. Pub. 2015/0113120 A1) in view of Liu et al. (US Patent. 7,941,332 B2) and further in view of Fujitani et al. (US Pub. 2018/0197106 A1).
Jacobson and Liu were cited in the previous Office Action.

As per claim 1, Jacobson teaches the invention substantially as claimed including A method for managing jobs in a processing system, the processing system comprising multiple client devices (Jacobson, Fig. 1, 100 (processing system), 110 client devices; [0002] lines 1-2, workload management; [0015] lines 1-4, managing a large-scale application (e.g., a video streaming service and its supporting applications) running in a cloud environment is that the workload of such an application can vary dramatically over time) , the method comprising: 
determining, based on a group of jobs from the multiple client devices, a current workload of the group of jobs (Jacobson, [0024] lines 2-3, monitor the application’s current workload; [0022] lines 10-15, the predictive scaling component 125 could monitor the workload of the distributed application over a period of time. For example, the predictive scaling component 125 could monitor a number of incoming requests (as groups of jobs) from the client devices 110 to collect historical workload data for the distributed application; [0034] lines 12-18, workload of the application…type of the application…the application is video streaming service…personnel application (as receiving number of requests (group of jobs) from multiple client devices for processing)); 
obtaining a workload model (Jacobson, Fig. 1, 125 predictive scaling component (as workload model); [0037] lines 1-4, the predictive scaling component 125 is configured to operate in a feedback loop, where data is continually fed back to the predictive scaling component 125 in order to improve future scaling operations (as obtaining a workload model, since it is continually fed back/learning); lines 16-20, the predictive scaling component 125 could learn from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations);
determining a future workload associated with the group of jobs based on associations, comprised in the workload model, between job descriptions and future workloads associated with the job descriptions (Jacobson, Fig. 1, 125 predictive scaling component (as workload model); Fig. 4, 420, 425, 430; [0023] lines 7-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services (as number of requests/group of jobs) are greatest), indicates that the peak workload for that particular day will be relatively high; [0024] lines 5-13, the predictive scaling component 125 could determine that, for a given day, the application's rate of increase in workload is relatively high during the hours leading up to the time period of historically peak workload. The predictive scaling component 125 could then determine an anticipated future workload of the application, based on the scaling pattern and the application's current workload; [0034] lines 1-19, the predictive scaling component 125 may consider known events in predicting the application's future workload. Examples of such events include daylight savings time, the availability of particular content (e.g., a live stream of a particular sporting event), holidays, and so on. Such events may be specified to the predictive scaling component 125 programmatically (e.g., events that happen each year such as holidays, daylight savings time, etc.) or could be manually specified by a user (e.g., a live stream of a particular event)…Moreover, different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day [Examiner noted: determining a future workload associated with the group of jobs (number of requests received from client devices)  based on associations between job descriptions (type of application) and future workloads (subsequence same type of application occurred each year/evening time) associated with the job descriptions (type of application, i.e., video streaming services)]); and 
managing the group of jobs in the processing system based on the current workload and the future workload (Jacobson, [0015] lines 1-4, managing a large-scale application (e.g., a video streaming service and its supporting applications) running in a cloud environment is that the workload of such an application can vary dramatically over time; [0025] lines 1-11, Once the application's future workload is estimated, the predictive scaling component 125 could then determine a number of application instances needed to satisfy the estimated future workload. Generally, if the future workload is greater than the application's current workload, a number of additional applications may need to be instantiated in order to accommodate the increased workload. On the other hand, if the estimated future workload is less than the current workload, some number of application instances could be shutdown in order to avoid idle or underutilized computing resources).
wherein obtaining the workload model comprises: obtaining multiple historical jobs of the processing system, respectively (Jacobson, [0034] lines 10-19, scaling component 125 may consider any event having any correlation to the workload of the application. Moreover, different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day; [0035] lines 4-14, the predictive scaling component 125 monitors the performance and workload of an application instance(s) in order to collect historical performance data. Such data may include, without limitation, a number of incoming requests per unit of time, a number of requests processed by a given application instance per unit of time, a start-up time of a new application instance, a shutdown time of an application instance, and so on. Additionally, the predictive scaling component 125 monitors the performance of the cloud computing environment with respect to the application (block 315)); 
obtaining multiple historical workloads associated with respective historical jobs among the multiple historical jobs, respectively (Jacobson, [0022] lines 12-15, the predictive scaling component 125 could monitor a number of incoming requests from the client devices 110 to collect historical workload data for the distributed application; [0034] lines 10-19, scaling component 125 may consider any event having any correlation to the workload of the application. Moreover, different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day; [0039] lines 7-14, the historical workload data indicates that the application's workload increases dramatically leading up to 5:00 pm each day, and that the amount of peak workload is proportional to the rate of increase around this time, the predictive scaling component 125 could determine an estimated future workload of the application, based on the application's current rate of increase in workload leading up to 5:00 pm); and 
training, by a hardware processor, the workload model based on the multiple historical jobs and the multiple historical workloads, so that the workload model represents the associations between the multiple historical jobs and the multiple historical workloads (Jacobson, Fig. 5, 702 processor; [0037] lines 1-24, the predictive scaling component 125 is configured to operate in a feedback loop, where data is continually fed back to the predictive scaling component 125 in order to improve future scaling operations. Such data may include, for example, data describing a workload of the application, data describing one or more scaling patterns for the application, data describing an impact of scaling operations on the system as a whole, and so on. Advantageously, by feeding such data back into the predictive scaling component 125, embodiments can more accurately predict when future scaling operations are needed and can optimize such future scaling operations as well…In response to such a determination, the predictive scaling component 125 could learn (as training/learning from feedback loop) from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly distributing optimal sized scaling operations over a period of time, etc.) to minimize unintended side effects in the future), and 
wherein training the workload model comprises: determining value of differences between successive workloads among the multiple historical workloads (Jacobson, [0024] lines 2-11, the predictive scaling component 125 could monitor the application's current workload to determine when the current workload matches one of the determined scaling patterns. Continuing the above example, the predictive scaling component 125 could determine that, for a given day, the application's rate of increase in workload is relatively high during the hours leading up to the time period of historically peak workload. The predictive scaling component 125 could then determine an anticipated future workload of the application, based on the scaling pattern and the application's current workload; [0023] lines 10-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services are greatest), indicates that the peak workload for that particular day will be relatively high; [0026] lines 6-8, the predictive scaling component 125 could determine that 10 additional application instances will be needed to accommodate the estimated future workload 1 hour from now [Examiner noted: determining the value of difference (10 additional application instances) between two successive workloads (current workload and right after workload (1 hour later workload) among the multiple historical workloads (because the difference value is based on the historical workload data and scaling pattern)]); 
determining a difference between two successive historical workloads in the multiple historical workloads (Jacobson, [0025] lines 1-7,  the predictive scaling component 125 could then determine a number of application instances needed to satisfy the estimated future workload. Generally, if the future workload is greater than the application's current workload (as determining the difference), a number of additional applications may need to be instantiated in order to accommodate the increased workload; also see [0023] lines 7-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services are greatest), indicates that the peak workload for that particular day will be relatively high (as determining the difference between two historical workloads (i.e., the workloads prior evening hours, and the workloads in the evening hours)); 
Appl. No.: 16/667,816-3- Atty. Docket No.: 6368P319US1 (P319)in response to the difference being below the value, training the workload model by using the two successive historical workloads and one or more historical jobs associated with the two successive historical workloads (Jacobson, [0023] lines 7-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services are greatest), indicates that the peak workload for that particular day will be relatively high; [0032] lines 2-17, the predictive scaling component 125 is configured to monitor the growth in application traffic over time and to adjust its application scaling accordingly. For example, a video streaming service could continue to increase its subscriber base over time, and the number of subscribers using the video streaming service may increase month-over-month. As a result, the number of application instances needed to process the incoming workload at a given point in time during the week may continue to increase proportionately to the change in the subscription base. For example, if the subscriber base increases 20% within a one year period, the incoming workload on an average Tuesday evening at 5:00 pm may be approximately 20% higher today than it was a year ago. As such, the predictive scaling component 125 could be configured to take the growth (or decrease) in users into account when generating a plan for scaling the application instances [Examiner noted: the difference between two successive historical workload (i.e., last year, historically peak workload (e.g., evening hours, one workload prior evening hour, one workload within the evening hour)) is below the difference value of two successive workload (i.e., this year), because the subscriber is keep increasing (i.e., 20%), therefore, the predictive scaling component training/learning is needed for more accurate prediction)]; see [0037] lines 1-24, the predictive scaling component 125 is configured to operate in a feedback loop, where data is continually fed back to the predictive scaling component 125 in order to improve future scaling operations. Such data may include, for example, data describing a workload of the application, data describing one or more scaling patterns for the application, data describing an impact of scaling operations on the system as a whole, and so on. Advantageously, by feeding such data back into the predictive scaling component 125, embodiments can more accurately predict when future scaling operations are needed and can optimize such future scaling operations as well…In response to such a determination, the predictive scaling component 125 could learn (as training/learning from feedback loop) from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly distributing optimal sized scaling operations over a period of time, etc.) to minimize unintended side effects in the future)).

Jacobson fails to specifically teach determining a group of job descriptions associated with the group of jobs based on configuration information of respective jobs in the group of jobs.

However, Liu teaches determining a group of job descriptions associated with the group of jobs based on configuration information of respective jobs in the group of jobs (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1, 312 type, 320 SOC value (time window) (as configuration information of respective jobs/workload); Col 1, line 41, workload consists of jobs with one-way communication or processing; Abstract, lines 3-4, determine the system processing capacity and workload characteristics).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson with Liu because Liu’s teaching of determining the workload characteristics (as group of job descriptions) for the different workloads/jobs would have provided Jacobson’s system with the advantage and capability to identifying the different job/tasks/workload characteristics and configurations in order to allow the system to allocating the resources and scheduling the tasks more effectively which improving the system resource utilization and efficiency. 

Although Jacobson and Liu teach value of differences between successive workloads and two successive historical workloads, both Jacobson and Liu fail to specifically teach the value of differences between successive workloads is an average value of differences between pairs of successive workloads, in response to the difference being below the average value, training the workload model and when in response to the difference being above the average value, omitting the two successive historical workloads from being used to train the workload model.

	However, Fujitani teaches the value of differences determined is an average value of differences between pairs of successive workloads (Fujitani, Fig. 5, T to B1/C2, T to B2 (as pairs), DT-B1/C2 and DT-B2 (as differences between); [0064] lines 1-8, The calculating section may calculate the degrees of difference D.sub.T-A between T and A, D.sub.T-B1 between T and B1/C2, D.sub.T-B2 between T and B2, D.sub.A-C2 between A and B1/C2, and D.sub.A-C1 between A and C1. The determining section 108 may determine to replace the first reference training data A with the target training data T in response to determining that an average of D.sub.T-B1 and D.sub.T-B2 is larger than an average of D.sub.A-C1 and D.sub.A-C2), 
in response to the difference being below the average value, training the workload model (Fujitani, [0064] lines 1-8, The calculating section may calculate the degrees of difference D.sub.T-A between T and A, D.sub.T-B1 between T and B1/C2, D.sub.T-B2 between T and B2, D.sub.A-C2 between A and B1/C2, and D.sub.A-C1 between A and C1. The determining section 108 may determine to replace the first reference training data A with the target training data T in response to determining that an average of D.sub.T-B1 and D.sub.T-B2 is larger than an average of D.sub.A-C1 and D.sub.A-C2) [Examiner noted: the difference (i.e., DA-C1 and DA-C2 is below the average difference of DT-B1/C2 and DT-B2, training by including the training data T (i.e., replace the first reference training data A with the target training data T), please note workload model was taught by Jacobson]), and 
when in response to the difference being above the average value, omitting the two successive historical workloads [the training data] from being used to train the workload model (Fujitani, [0064] lines 1-8, The calculating section may calculate the degrees of difference D.sub.T-A between T and A, D.sub.T-B1 between T and B1/C2, D.sub.T-B2 between T and B2, D.sub.A-C2 between A and B1/C2, and D.sub.A-C1 between A and C1. The determining section 108 may determine to replace the first reference training data A with the target training data T in response to determining that an average of D.sub.T-B1 and D.sub.T-B2 is larger than an average of D.sub.A-C1 and D.sub.A-C2; [0062] lines 1-6, In these embodiments, the determining section 108 may determine to include the target training data in the training data set in response to determining that an average degree of difference between the target training data and a plurality of the second reference training data; also see [0055] lines 5-10, the apparatus may update the training data set with a new training data if it is beneficial. Thereby, the apparatus may limit the number of training data in the training data set, while saving computational resources used for training an estimation model, and maintaining the accuracy of the estimation model by avoiding overtraining. [Examiner noted: omitting to include training data if DA-C1 and DA-C2 is above the average difference of DT-B1/C2 and DT-B2, since if difference of DA-C1 and DA-C2 is below the average difference of DT-B1/C2 and DT-B2, training by including the training data T, please notes two successive historical workloads was taught by Jacobson]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson and Liu with Fujitani because Fujitani’s teaching of determining the average difference between the training data and comparing the difference to determining whether to include the training data to train the model would have provided Jacobson and Liu’s system with the advantage and capability to allow the system to easily determining whether the training data (i.e., historical workloads) will be beneficial for the training which improving the overall system efficiency and performance (see Fujitani, [0055] lines 5-10, a new training data if it is beneficial. Thereby, the apparatus may limit the number of training data in the training data set, while saving computational resources used for training an estimation model, and maintaining the accuracy of the estimation model by avoiding overtraining).

As per claim 3, Jacobson, Liu and Fujitani teach the invention according to claim 1 above. Jacobson further teaches determining a threshold workload of jobs which are processable by a group of processing resources started in the processing system (Jacobson, claim 13, lines 4-5, determining a threshold number of application instances to maintain, based on the determined plan; [0028] lines 15-24, while traditional reactive scaling techniques could reduce the number of active application instances in response to a temporary drop in request volume, doing so could lead to a failure of the service when the normal request volume for the application resumes. In such a scenario, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances (as threshold workload of jobs/workload performed (i.e., normal request volume)), based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes. [0029] lines 9-12, scale the resources (e.g., memory, processors, etc.) executing the application instances (as group of processing resources started for executing the threshold number of application instances, which is corresponding to the threshold workload of jobs (normal request volume)) , based on the application's workload); and
in response to determining the threshold workload being below the future workload, starting at least one processing resource in the processing system for processing at least one portion of the group of jobs (Jacobson, [0028] lines 19-24, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances, based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes; [0025] lines 1-7, Once the application's future workload is estimated, the predictive scaling component 125 could then determine a number of application instances needed to satisfy the estimated future workload. Generally, if the future workload is greater than the application's current workload (as including threshold workload, since the minimum number of application instances are maintained for performing the normal request volume, and the threshold workload is below the further workload), a number of additional applications may need to be instantiated in order to accommodate the increased workload; [0031] lines 4-10, the application's workload will substantially increase within some period of time. In response to such a determination, the predictive scaling component 125 could allocate a number of additional compute nodes 215 using the unallocated compute resources 210, and could initialize a number of new application instances 135 on these additional compute nodes (as starting at least one processing resource)).

As per claim 4, Jacobson, Liu and Fujitani teach the invention according to claim 3 above. Jacobson further teaches in response to determining the threshold workload being below the current workload, starting the at least one processing resource in the processing system for processing the at least one portion of the group of jobs (Jacobson, [0028] lines 19-24, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances, based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes; [0004] lines 11-19, cloud solutions may attempt to reactively scale the number of application instances in order to meet the fluctuating workload. That is, logic could determine when the application resources are sitting idle or when the application is unable to keep up with its current workload, and could scale the number of application instances down or up accordingly (as the threshold workload (normal request volume) is below the current workload); [0029] lines 9-12, scale the resources (e.g., memory, processors, etc.) executing the application instances, based on the application's workload).

As per claim 8, Jacobson, Liu and Fujitani teach the invention according to claim 1 above. Jacobson further teaches obtaining the group of jobs from at least one of: policy group configuration of the processing system; or periodic policies of the processing system (Jacobson, [0034] lines 2-20, the predictive scaling component 125 may consider known events in predicting the application's future workload. Examples of such events include daylight savings time, the availability of particular content (e.g., a live stream of a particular sporting event), holidays, and so on. Such events may be specified to the predictive scaling component 125 programmatically (e.g., events that happen each year (as periodic policies) such as holidays, daylight savings time, etc.) or could be manually specified by a user (e.g., a live stream of a particular event) … different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day (as periodic happened each year)).

As per claim 11, it is a device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Jacobson further teaches at least one hardware processor; a volatile memory; and a memory coupled to the at least one hardware processor and having instructions stored thereon, the instructions, when executed by the at least one hardware processor, causing the device to perform (Jacobson, Fig. 5, 702 processor, 712 memory, 125 predictive scaling component; [0046] line 18, random-access semiconductor memory (as volatile memory); claim 14, lines 2-4, a processor; and a memory containing a program that, when executed on the processor, performs an operation comprising).

As per claims 13-14 and 18, they are device claims of claims 3-4 and 8 respectively above. Therefore, they are rejected for the same reasons as claims 3-4 and 8 respectively above.

As per claim 20, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson, Liu and Fujitani, as applied to claims 1 and 11 above, and further in view of Jothilingam et al. (US Pub. 2017/0193349 A1).
Jothilingam was cited in the previous Office Action.

As per claim 2, Jacobson, Liu and Fujitani teach the invention according to claim 1 above. Liu teaches determining a group of job descriptions associated with the group of jobs based on the configuration information of the respective jobs in the group of jobs comprises: with respect to a job in the group of jobs (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1 (as job of the group of jobs), 312 type, 320 SOC value (time window) (as configuration information of respective jobs/workload); Col 1, line 41, workload consists of jobs with one-way communication or processing; Abstract, lines 3-4, determine the system processing capacity and workload characteristics);
determine a group of attributes of the job from the configuration information, the group of attributes comprising at least one of: type of the job, interval of the job, starting time of the job, ending time of the job, and stream configuration of the job (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1, 312 type, 320 SOC value (time window) (as interval of the job, including start time and ending time (see Fig. 3, 320m 8AM-8PM)), expected volume (as stream configuration of the job); Abstract, lines 3-4, determine the system processing capacity and workload characteristics); and 
generating a job description of the job based on the group of attributes (Liu, Fig. 3, 308 workload characteristics (as including one of a job descriptions W1); Abstract, lines 3-4, determine (as generating the table 308 which including one job description) the system processing capacity and workload characteristics).

Jacobson, Liu and Fujitani fail to specifically teach extracting a group of attributes of the job from the configuration information.

However, Jothilingam teaches extracting a group of attributes of the job from the configuration information (Jothilingam, [0041] lines 1-3,  task extraction process 204 may identify and extract task parameters, such as an action, a subject, and/or a keyword from task 208; also see [0067] lines 10-17, Other aspects or parameters (e.g., fields) of tasks that may be considered include: task date, task keyword, task action, task subject, task start date, task end date, task update interval, task status, flagged status of task, day of the month task started, day of the month task completed, total work on task, actual work on task, percentage of task completed, task type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu and Fujitani with Jothilingam because Jothilingam’s teaching of extracting the different task parameters form the task (configuration/parameters) would have provided Jacobson, Liu and Fujitani’s system with the advantage and capability to easily determining the different task types, date, and status associated with different tasks which improving the task scheduling efficiency.

As per claim 12, it is a device claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson, Liu and Fujitani, as applied to claims 3 and 13 above, and further in view of Youseff et al. (US Patent. 9,280,375 B1).
Youseff was cited in the previous Office Action.

As per claim 5, Jacobson, Liu and Fujitani teach the invention according to claim 3 above. Jacobson further teaches in response to determining the threshold workload being above the future workload, stopping the at least one processing resource in the group of processing resources that have been started in the processing system (Jacobson, [0028] lines 19-24, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances, based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes; [0004] lines 11-19, cloud solutions may attempt to reactively scale the number of application instances in order to meet the fluctuating workload. That is, logic could determine when the application resources are sitting idle or when the application is unable to keep up with its current workload, and could scale the number of application instances down or up accordingly; [0025] lines 6-10, On the other hand, if the estimated future workload is less than the current workload (as the threshold workload (i.e., if the threshold workload being above the future workload), some number of application instances could be shutdown in order to avoid idle or underutilized computing resources).

Jacobson, Liu and Fujitani fail to specifically teach when stopping at least one processing resource, it is also based on determining the threshold workload being above the current workload.

However, Youseff teaches when stopping at least one processing resource, it is also based on determining the threshold workload being above the current workload (Youseff, Col 13, lines 16-21, The virtual machine manager 214 determines the new current load of the virtual processors 212 after the resource manager 216 reallocates the application threads 320. The virtual machine manager 214 continues to remove virtual processors 212 until the current load is above the minimum load threshold (as stopping at least one processing resource, when minimum load threshold (as threshold workload) being above the current workload)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu and Fujitani with Youseff because Youseff’s teaching of stopping/remove the virtual processors (as processing resources) if the current load is below the minimum load threshold (as the threshold workload being above the current workload) would have provided Jacobson, Liu and Fujitani’s system with the advantage and capability to releasing the resources that is not needed which improving the system resource utilization and efficiency.

As per claim 15, it is a device claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson, Liu, Fujitani and Jothilingam, as applied to claims 2 and 12 respectively above, and further in view of Ichikawa et al. (US Pub. 2013/0227585 A1) and Armorer et al. (US Patent. 8,712,966 B1).
Ichikawa was cited in the previous Office Action.

As per claim 9, Jacobson, Liu, Fujitani and Jothilingam teach the invention according to claim 2 above. Liu teaches wherein the group of attributes associated with an execution of the job (Liu, Fig. 3, 308 workload characteristics, 310 name W1, 312 type, 320 SOC value (time window) (as interval of the job, including start time and ending time (see Fig. 3, 320m 8AM-8PM)), expected volume (as stream configuration of the job); Abstract, lines 3-4, determine the system processing capacity and workload characteristics).

Jacobson, Liu, Fujitani and Jothilingam fail to specifically teach wherein the method is performed at a backup server of the processing system, and the job in the group of jobs is a backup job for performing a data backup, and wherein the group of attributes comprises the stream configuration representing a number of streams associated with an execution of the backup job inside the backup server.

	However, Ichikawa teaches wherein the method is performed at a backup server of the processing system, and a job in the group of jobs is a backup job for performing a data backup, and an execution of the backup job inside the backup server (Ichikawa, Fig. 11, 1102 JOB A, JOB B, 1101, Backup, 1104 physical server A (as backup server); Fig. 13, 1301 Backup of file system, 1302, Job A; [0003] lines 8-9, there is allocation to processing that periodically occurs (hereinafter referred to as "periodic job") such as a batch job or a backup; [0053] lines 3-5, When the periodic job 320 can be executed on the already-booted virtual server 109).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu, Fujitani and Jothilingam with Ichikawa because Ichikawa’s teaching of performing the backup job within a physical server for backing up the data would have provided Jacobson, Liu, Fujitani and Jothilingam’s system with the advantage and capability to prevent any potential data loss due to the system failure which improving the system stability.

	Jacobson, Liu, Fujitani, Jothilingam and Ichikawa fail to specifically teach wherein the group of attributes comprises the stream configuration representing a number of streams associated with an execution of the backup job.

	However, Armorer teaches wherein the group of attributes comprises the stream configuration representing a number of streams associated with an execution of the backup job (Armorer, Col 3, lines 25-33,  Configuration files 34 contain information about options or preferences for backup on a particular host server. Configuration files specify, for example, parameters for executing an application, whether the backups are encrypted, assigned host names, the number of backup streams which may run in parallel, information on file system configurations and parameters, and provide information on local and remote processes to indicate how they should be configured to run).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu, Fujitani, Jothilingam and Ichikawa with Armorer because Armorer’s teaching of the configuration file that specify the number of backup streams to be run in parallel would have provided Jacobson, Liu, Fujitani, Jothilingam and Ichikawa’s system with the advantage and capability to allow the system to easily identifying the number of the parallel workload associated with the running job in order to improve the system resource utilization and performance. 

As per claim 19, it is a device claim of claim 9 above. Therefore, it is rejected for the same reason as claim 9 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson, Liu and Fujitani, as applied to claim 3 above, and further in view of Ichikawa et al. (US Pub. 2013/0227585 A1).
Ichikawa was cited in the previous Office Action.

As per claim 10, Jacobson, Liu and Fujitani teach the invention according to claim 3 above. Jacobson, Liu and Fujitani fail to specifically teach wherein the at least one processing resource is a backup instance for performing a backup job.

However, Ichikawa teaches wherein the at least one processing resource is a backup instance for performing a backup job (Ichikawa, [0003] lines 8-9, there is allocation to processing that periodically occurs (hereinafter referred to as "periodic job") such as a batch job or a backup; [0053] lines 3-5, When the periodic job 320 can be executed on the already-booted virtual server 109 (as processing resources, backup instance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu and Fujitani with Ichikawa because Ichikawa’s teaching of performing the backup job within a physical server for backing up the data would have provided Jacobson, Liu and Fujitani’s system with the advantage and capability to prevent any potential data loss due to the system failure which improving the system stability.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson, Liu and Fujitani, as applied to claim 20 above, and further in view of Jothilingam et al. (US Pub. 2017/0193349 A1), Ichikawa et al. (US Pub. 2013/0227585 A1) and Armorer et al. (US Patent. 8,712,966 B1).
Jothilingam and Ichikawa were cited in the previous Office Action.

As per claim 21, Jacobson, Liu and Fujitani teach the invention according to claim 20 above. Liu teaches wherein determining a group of job descriptions associated with the group of jobs based on configuration information of the respective jobs in the group of jobs comprises: with respect to the job in the group of jobs (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1 (as job of the group of jobs), 312 type, 320 SOC value (time window) (as configuration information of respective jobs/workload); Col 1, line 41, workload consists of jobs with one-way communication or processing; Abstract, lines 3-4, determine the system processing capacity and workload characteristics);
determine a group of attributes of the job from the configuration information (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1, 312 type, 320 SOC value (time window), expected volume; Abstract, lines 3-4, determine the system processing capacity and workload characteristics); and 
generating a job description of the job based on the group of attributes (Liu, Fig. 3, 308 workload characteristics (as including one of a job descriptions W1); Abstract, lines 3-4, determine (as generating the table 308 which including one job description) the system processing capacity and workload characteristics).

Jacobson, Liu and Fujitani fail to specifically teach extracting a group of attributes of the job from the configuration information.

However, Jothilingam teaches extracting a group of attributes of the job from the configuration information (Jothilingam, [0041] lines 1-3,  task extraction process 204 may identify and extract task parameters, such as an action, a subject, and/or a keyword from task 208; also see [0067] lines 10-17, Other aspects or parameters (e.g., fields) of tasks that may be considered include: task date, task keyword, task action, task subject, task start date, task end date, task update interval, task status, flagged status of task, day of the month task started, day of the month task completed, total work on task, actual work on task, percentage of task completed, task type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu and Fujitani with Jothilingam because Jothilingam’s teaching of extracting the different task parameters form the task (configuration/parameters) would have provided Jacobson, Liu and Fujitani’s system with the advantage and capability to easily determining the different task types, date, and status associated with different tasks which improving the task scheduling efficiency.

Jacobson, Liu, Fujitani and Jothilingam fail to specifically teach wherein a job in the group of jobs is a backup job for performing a data backup.

However, Ichikawa teaches wherein a job in the group of jobs is a backup job for performing a data backup (Ichikawa, Fig. 11, 1102 JOB A, JOB B, 1101, Backup, 1104 physical server A (as backup server); Fig. 13, 1301 Backup of file system, 1302, Job A; [0003] lines 8-9, there is allocation to processing that periodically occurs (hereinafter referred to as "periodic job") such as a batch job or a backup; [0053] lines 3-5, When the periodic job 320 can be executed on the already-booted virtual server 109).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu, Fujitani and Jothilingam with Ichikawa because Ichikawa’s teaching of performing the backup job within a physical server for backing up the data would have provided Jacobson, Liu, Fujitani and Jothilingam’s system with the advantage and capability to prevent any potential data loss due to the system failure which improving the system stability.

Jacobson, Liu, Fujitani, Jothilingam and Ichikawa fail to specifically teach the group of attributes comprising a stream configuration of the job representing a number of streams associated with an execution of the backup job.

However, Armorer teaches the group of attributes comprising a stream configuration of the job representing a number of streams associated with an execution of the backup job (Armorer, Col 3, lines 25-33,  Configuration files 34 contain information about options or preferences for backup on a particular host server. Configuration files specify, for example, parameters for executing an application, whether the backups are encrypted, assigned host names, the number of backup streams which may run in parallel, information on file system configurations and parameters, and provide information on local and remote processes to indicate how they should be configured to run).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson, Liu, Fujitani, Jothilingam and Ichikawa with Armorer because Armorer’s teaching of the configuration file that specify the number of backup streams to be run in parallel would have provided Jacobson, Liu, Fujitani, Jothilingam and Ichikawa’s system with the advantage and capability to allow the system to easily identifying the number of the parallel workload associated with the running job in order to improve the system resource utilization and performance. 


Response to Arguments
The Amendment filed on 05/23/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1-5, 8-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195